DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed January 19, 2021.

Claims 1-11 and 18-27 are pending in the application.  Claims 1, 18, and 22 are independent claims.
Response to Arguments
	Applicant’s amendments filed January 19, 2021 render moot the previously applied rejection under 35 U.S.C. 112(b).  However, with regard to the outstanding rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, Applicant's amendments and arguments filed January 19, 2021 have been fully considered but they are not  persuasive. 

It is further noted that Harada 28a by itself meets the limitation of the claimed die pad as it is made of an electrically conductive material and has peaks and valleys and is part of a lead-frame.
Applicant argues that during the January 15, 2021 telephonic interview, “the Examiner argues that Harada teaches the [claimed] subject matter in col. 7, lines 47 and 48, which recites ‘the die pad 12 may be the metal for grounding by omitting the metal layer 28a for grounding’ (ninth paragraph on page 6 of Applicant’s January 19, 2021 Amendment).   This argument is not persuasive as the combination of 12 and 28a is used as the die pad in the outstanding rejection.  Additionally, the Examiner is noting that, if the claims are, in some way, amended to define that the die pad consists of a unitary contiguous piece with the entirety of the lead-frame, this section shows that the 28a portion of the Harada die pad can be omitted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



9. Claims 1 -4, 9-11,18-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 6,091,144 to Harada (referred to hereafter as “Harada”).

Regarding claim 1, Harada teaches a semiconductor device {120; Figure 4A, for example}, comprising: a lead-frame {120} comprising a die pad {12/28a} made of an electrically conductive material {“metal” (column 6, line 18)} and having valleys and peaks {“waves” (column 6, line 48)}; an insulating layer {26b} on the die pad; an electrically conductive {column 6, lines 24-25} layer {24 or 28b/32} on the insulating
layer, wherein the electrically conductive layer fills the valleys, wherein the electrically conductive die pad {12/28a}, the electrically conductive layer {24 or 28b} and the insulating layer {26a or 26b} form a capacitor {22a}; and a semiconductor die {16} coupled to the electrically conductive layer.

Regarding claim 2 (that depends from claim 1), Harada teaches the electrically conductive layer {28b/32} comprises adhesive material {32}, wherein the semiconductor die {16} is coupled to the die pad by the adhesive material.

Regarding claim 3 (that depends from claim 1), Harada Figure 4A shows that the valleys and peaks of the die pad {12/28a} are a pattern of valleys and peaks.

Regarding claim 4 (that depends from claim 1), Harada Figure 4A shows the electrically conductive die pad {12/28a} comprises a comb shaped cross-sectional profile {the waves make a comb shape}.

Regarding claim 9 (that depends from claim 1), Harada teaches a package material {20} on the semiconductor die {16}.

Regarding claim 10 (that depends from claim 1), Harada teaches the lead-frame comprises an array of leads {18 or 14a} around the die pad {12/28a}; and the electrically conductive layer {24} comprises an extension {the portion of 24 extending outward to the left size} coupled to a first lead {lower left 18} of the array of leads.

Regarding claim 11 (that depends from claim 1), Harada teaches he lead-frame comprises an array of leads {14a} around the die pad {12/28a}; and a conductive wire {lower left 18} electrically coupling the electrically conductive layer {24} with at least one lead {14a} of the array of leads.

Regarding claim 18, Harada teaches a semiconductor device {120; Figure 4A, for example}, comprising: a die pad {12/28a} having peaks and valleys {“waves” (column 6, line 48)}; an insulating layer {26b} on the die pad such that the insulating layer is on the peaks and in the valleys; a conductive {column 6, lines 24-25} layer {24 or 28b/32} on the insulating layer, wherein the electrically conductive layer is over the peaks and fills the valleys, wherein the die pad {12/28a}, the insulating layer {26b}, and the 

Regarding claim 19 (that depends from claim 18), Harada teaches the semiconductor die {16} is coupled directly to the conductive layer {28b/32}.

Regarding claim 20 (that depends from claim 18), Harada teaches a plurality of leads {14a, 14b} spaced apart from the die pad.

Regarding claim 21 (that depends from claim 20), Harada teaches the die pad 
{12/28a} is coupled to one of the plurality of leads {14b}.

Regarding claim 22, Harada teaches a semiconductor device {120; Figure 4A, for example}, comprising: a die pad {12/28a} is made of an electrically conductive material {“metal” (column 6, line 18)}, the die pad {12/28a} including a first surface {peaks of 28a} and a second surface {valleys of 28a} recessed below the first surface, wherein the first and second surfaces are arranged to alternate relative to each other so that a plurality of recesses are formed at the second surface; a conformal insulating layer {26b} on the die pad; an electrically conductive {column 6, lines 24-25} layer {24 or 28b/32} on the insulating layer, wherein electrically conductive layer extends into the plurality of recesses, wherein the die pad {12/28a}, the insulating layer {26b}, and the electrically conductive layer {24 or 28b/32} form a capacitor {22a}; and a semiconductor die {16} coupled to the electrically conductive layer.

Regarding claim 24 (that depends from claim 22), Harada teaches the semiconductor die {16} is coupled directly to the conductive layer {28b/32}.

Regarding claim 25 (that depends from claim 22), Harada teaches a plurality of leads {14a, 14b} spaced apart from the die pad {12/28a}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


10. 	Claim 23 is rejected under 35 U.S.C. 103 as unpatentable over Harada in view of U.S. Patent No. 9,679,832 B1 to Heng (referred to hereafter as “Heng”)

Regarding claim 23 (that depends from claim 22), Harada does not appear to explicitly state that the die pad is made of copper material. However, copper is a very typical and readily available material for forming die pads as shown, for example, at Heng column 2, lines 42-45. It would have been obvious to one of ordinary skill in the art to substitute the well-known and readily available copper material, such as that of Heng, for the material used for the die pad in Harada as such material is very commonly used for die pads and also as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

11. 	Claims 5-8 and 26-27 are rejected under 35 U.S.C. 103 as unpatentable over Harada in view of U.S. Published Patent Application No. 2017/0250128 to Fontana et al. (referred to hereafter as “Fontana”).


Regarding claim 5 (that depends from claim 1), Harada does not appear to explicitly state that the die pad comprises a plurality of electrically conductive die pad areas that are electrically isolated from each other, the plurality of electrically conductive die pad areas, the electrically conductive layer, and the insulating layer forming a plurality of capacitors. Fontana Figures 26-28 show that it was known to provide a die pad that comprises a plurality of electrically conductive die pad areas {Fontana 14} that are electrically isolated from each other, the plurality of electrically conductive die pad areas {Fontana 14}, the electrically conductive layer {Fontana 18}, and the insulating 

Regarding claim 6 (that depends from claim 5), with the combination of the Fontana multi-capacitor configuration with the Flarada peaks and valleys, it would be expected by one of ordinary skill in the art that each of the plurality of electrically conductive die pad areas would comprise valleys and peaks.

Regarding claim 7 (that depends from claim 6), with the combination of the Fontana multi-capacitor configuration with the Flarada peaks and valleys, it would be expected by one of ordinary skill in the art that the valleys and peaks of at least one of the plurality of electrically conductive die pad areas would be in, in some manner, a different orientation {for example an orientation in a top right corner} than the other ones {orientations of top left, bottom right, and bottom left corners} of the plurality of electrically conductive die pad areas.

Regarding claim 8 (that depends from claim 1), Harada does not appear to explicitly state that the electrically conductive layer comprises a plurality of electrically conductive portions that are separated from each other to provide a plurality of capacitors integrated in the device. Fontana Figures 26-28 show that it was known to 

Regarding claim 26 (that depends from claim 22), Flarada does not appear to explicitly state that the die pad comprises a plurality of electrically conductive die pad areas that are electrically isolated from each other, the plurality of electrically conductive die pad areas, the electrically conductive layer, and the insulating layer forming a plurality of capacitors. Fontana Figures 26-28 show that it was known to provide a die pad that comprises a plurality of electrically conductive die pad areas {Fontana 14} that are electrically isolated from each other, the plurality of electrically conductive die pad areas {Fontana 14}, the electrically conductive layer {Fontana 18}, and the insulating layer {Fontana 61} forming a plurality of capacitors. It would have been obvious to one of ordinary skill in the art to substitute the Fontana multi-capacitor configuration for the Flarada capacitor configuration as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 27 (that depends from claim 26), Flarada does not appear to explicitly state that the for at least a first electrically conductive die pad area of 

Fontana Figures 26-28 show that it was known to provide a plurality of electrically conductive die pad areas {Fontana 14}. It would have been obvious to one of ordinary skill in the art to substitute the Fontana multi-capacitor configuration for the Flarada capacitor configuration as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. With such a combination, the recesses of different pad areas would be expected to be, in some way, perpendicular to each other.

12. 	Claims 5-8 and 26-27 are rejected under 35 U.S.C. 103 as unpatentable over Harada in view of U.S. Patent No. 5,825,628 to Garbelli et al. (referred to hereafter as “Garbelli”).

Regarding claim 5 (that depends from claim 1), Harada does not appear to explicitly state that the die pad comprises a plurality of electrically conductive die pad areas that are electrically isolated from each other, the plurality of electrically conductive die pad areas, the electrically conductive layer, and the insulating layer forming a plurality of capacitors. Garbelli Figure 2 shows that it was known to provide multiple die pad areas on a die pad. It would have been obvious to one of ordinary skill in the art to substitute the Garbelli multiple pad area configuration for the Harada single area 

Regarding claim 6 (that depends from claim 5), with the combination of the Garbelli multi pad area configuration with the Harada peaks and valleys capacitors, it would be expected by one of ordinary skill in the art that each of the plurality of electrically conductive die pad areas would comprise valleys and peaks.

Regarding claim 7 (that depends from claim 6), with the combination of the Garbelli multiple pad area configuration with the Harada peaks and valleys, it would be expected by one of ordinary skill in the art that the valleys and peaks of at least one of the plurality of electrically conductive die pad areas would be in, in some manner, a different orientation {for example an orientation in a top right corner} than the other ones {orientations of top left, bottom right, and bottom left corners} of the plurality of electrically conductive die pad areas.

Regarding claim 8 (that depends from claim 1), Harada does not appear to explicitly state that the electrically conductive layer comprises a plurality of electrically conductive portions that are separated from each other to provide a plurality of capacitors integrated in the device. Garbelli Figure 2 shows that it was known to provide multiple die electrically conductive portions that are separated from each other. It would have been obvious to one of ordinary skill in the art to substitute the Garbelli 

Regarding claim 26 (that depends from claim 22), Harada does not appear to explicitly state that the die pad comprises a plurality of electrically conductive die pad areas that are electrically isolated from each other, the plurality of electrically conductive die pad areas, the electrically conductive layer, and the insulating layer forming a plurality of capacitors. Garbelli Figure 2 shows that it was known to provide multiple die pad areas on a die pad. It would have been obvious to one of ordinary skill in the art to substitute the Garbelli multiple pad area configuration for the Harada single area configuration such that a Harada capacitor was formed in each pad area as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 27 (that depends from claim 22), Harada does not appear to explicitly state that the for at least a first electrically conductive die pad areas of the plurality of electrically conductive die pad areas the plurality of recesses that are arranged perpendicular of the plurality of recesses of a second electrically conductive die pad areas of the plurality of electrically conductive die pad areas.



Conclusion
The additional cited references appear to be relevant to the present disclosure as they each show that it was known to provide a roughened die pad surface as part of a lead frame.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826